        Case 2:20-cv-00006-APG-BNW Document 16 Filed 04/21/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   WELLS FARGO BANK, NATIONAL                )
     ASSOCIATION,                              )
 8                                             )
                        Plaintiff,             )                  Case No. 2:20-cv-00006-APG-BNW
 9                                             )
     vs.                                       )                  ORDER
10                                             )
     LINDA SMITH, et al.,                      )
11                                             )
                        Defendants.            )
12   __________________________________________)
13
            In reviewing the docket in this case, it has come to the Court’s attention that the parties
14
     have not filed a proposed discovery plan and scheduling order. The parties’ proposed discovery
15
     plan and scheduling order was due on 3/22/2020. (See ECF No. 7.)
16
            IT IS THEREFORE ORDERED that by May 6, 2020, the parties must meet and confer and
17
     file a proposed discovery plan and scheduling order.
18
19
            DATED: April 21, 2020
20
21                                                 ______________________________________
                                                   Brenda Weksler
22                                                 United States Magistrate Judge
23
24
25
26
27
28
